Citation Nr: 0701392	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of bunionectomy for hammertoes, right foot.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of bunionectomy for hammertoes, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1992 to March 1998.  This appeal is before the Board of 
Veterans' Appeals (Board) from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In her substantive 
appeal the veteran requested a hearing on this matter before 
a veterans law judge in Washington, DC.  She failed to appear 
for the hearing scheduled December 7, 2006.

The veteran had also filed a notice of disagreement in the 
matter of the rating for her pes planus (then rated 
noncompensable).  The RO then reviewed the matter and 
assigned a 10 percent rating, initially effective from 
October 3, 2002.  In a statement dated October 22, 2003, the 
veteran indicated, " I would be satisfied with a compensable 
10 percent rating effective from 1998."  A hearing officer's 
decision then granted an earlier effective date of March 15, 
1998.  In correspondence that month the veteran's 
representative confirmed that the veteran was satisfied with 
that determination, and that the appeal in the matter was 
withdrawn.  


FINDING OF FACT

The veteran's residuals of bilateral bunionectomies for 
hammertoes are manifested by hammertoes of the 2nd, 3rd, 4th, 
and 5th  toes and signs of tenderness bilaterally, with 
limitation of function for prolonged standing or walking due 
to pain; more than moderately severe resulting foot injury 
is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of 
bunionectomy for hammertoes, right foot, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5282, 5284 (2006).   

2.  A rating in excess of 20 percent for residuals of 
bunionectomy for hammertoes, left foot, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5282, 5284 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, June 2002 VA correspondence 
notified the veteran of what the evidence needed to show to 
substantiate an increased rating claim, and advised the 
veteran of her and VA's respective duties in evidentiary 
development. The letter asked her to either submit or 
identify (for VA to assist in obtaining) any additional 
evidence, and a March 2005 letter advised the veteran to 
submit all pertinent evidence in her possession.  The 
September 2003 statement of the case (SOC) and May 2005, July 
2005 and March 2006 SSOCs advised the veteran of the 
governing criteria, what the evidence showed, and the basis 
for the denial of her claim, and readjudicated the 
matter/updated the status of her claim.  A March 2006 letter 
advised the veteran of how a  disability rating and an 
effective date are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's VA treatment records have been secured.  The RO 
arranged for the veteran to be examined.  She has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

B. Factual Background

The veteran's service medical records reflect that she was 
found to have bilateral hammertoes, and underwent bilateral 
bunionectomies, in service.  Service connection for residuals 
of bilateral bunionectomy for hammertoes, rated 0 percent was 
granted by a July 1998 rating decision, effective from the 
day following the date of the veteran's discharge from 
service (March 15, 1998).  A September 1998 rating decision 
increased the rating to 20 percent, also effective March 15, 
1998.  

In August 1999 the veteran submitted a correspondence 
requesting that the RO reevaluate her foot disabilities, to 
include hammertoes.  She stated that she had pain and 
numbness in the feet and that the feet were "getting 
worse."  

On November 1999 VA podiatry examination, the veteran 
indicated that her feet hurt all the time, especially when 
standing.  A foot massager afforded some relief of these 
symptoms.  The veteran indicated that she had been provided 
orthotics, but stopped using them due to discomfort.  The 
examiner noted that the veteran's bilateral foot disabilities 
did not affect her occupation.  The diagnosis was status post 
bunion repair and hammertoe repair bilateral feet.  

A November 2000 private medical report by Dr. L.G., a 
podiatrist, indicates that the veteran complained of painful 
feet.  She indicated that orthotics did not relieve the pain, 
and that she experienced pain under the arches and in the 
heels.  On physical examination Dr. L.G. observed no edema, 
but detected flexible hammertoe deformity in toe 5L and rigid 
clawtoe deformity in toes 3L and 4L.  The assessment was 
recurrent hallux valgus; hallux interphalangerus; recurrent 
hammertoes, 2, 5; clawtoes, 3, 4; pes cavovarus; 
metatarsalgia; and plantar fascitits.  It was recommended 
that the veteran consider additional surgery only after she 
received new orthotics, so that she could first reassess the 
level of pain or discomfort.     

An August 2001 private medical report by Dr. L.G. indicates 
that the veteran complained of pain, especially in the left 
foot.  Dr. L.G. examined X-rays of the feet and observed that 
the veteran had high arches with rigidity of the digits, 
status post bunionectomies with portions of the k-wire in the 
metatarsal heads.  There was palpable tenderness across the 
midtarsum and in the plantar fascia.  The assessment was 
plantar fascitits, metatarsalgia, pes cavus and hammertoes.  

In September 2001 the veteran submitted a claim seeking an 
increased rating for her service connected bilateral 
residuals, bunionectomy and hammertoes, indicating that the 
disabilities had worsened.  She stated that her foot 
disabilities caused her pain and numbness to such extent that 
she sometimes had to sit on the floor.  

VA treatment records show podiatry evaluations in November 
and December 2001.  In November 2001, physical examination 
revealed pronation of the subtalar joint during the midstance 
and push off phases of gait.  The veteran appeared to have 
had fusion of the right second toe and the left second toe 
and third toe.  She had a clawtoe or hammertoe deformity at 
the left fourth and fifth toe, with well-healed surgical 
scars.  The assessment was foot pain, status post pronation 
of the feet.  It was recommended that that the veteran be 
given molded Langer type custom orthotics.  On December 2001 
consult it was observed that on weight bearing the veteran 
had pronation mainly on the left foot, but also evidence on 
the right foot to a lesser degree.  The examiner noted that 
the veteran had worn custom molded orthotics in the military, 
and would need custom molded rigid type orthotics, Langer 
type, to control excessive pronation and prevent reoccurrence 
of bunion deformity and hammertoes.

On October 2002 VA podiatry examination, the veteran 
complained of pain and stiffness in the right second toe and 
left second and third toes in addition to pain in the first 
metatarsophalangeal joint and great toe area bilaterally.  
She reported she wore shoe inserts, and experienced pain with 
prolonged standing.  On physical examination of the feet, the 
veteran had pain with limited range of motion at the left 
first, second and third toes and on the right first and 
second toes.  She had pain on flexion and extension as well 
as notable swelling of the first metatarsophalangeal joint.  
She exhibited neutral heel contact and her midstance and 
push-off phase were both pronated.  The podiatrist observed 
hyperkeratosis on the plantar forefoot bilaterally.  There 
was mild hammertoe deformity of the lesser toes.  The 
diagnosis was pain with limited range of motion of the right 
first and second toe and of the left first, second, and third 
toes, status post bunionectomy and arthroplasty of the toes.

In her October 2003 substantive appeal, the veteran 
complained of pain radiating from her feet to her calves.  
She stated that her feet had worsened after surgery and that 
orthotic devices did not help.    

On October 2005 examination on behalf of VA, the veteran 
observed that following surgery her left big toe had healed 
at a slight angle such that it moved inward onto the second 
toe.  She reported bilateral foot pain with prolonged 
standing or walking and that post-surgery she experienced 
tingling, and swelling bilaterally.  She could not run 
without foot pain, but her foot disabilities had not caused 
any loss of time from work.  On physical examination, the 
examiner detected two scars on the left foot and two scars on 
the right foot, which appeared leveled without tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid or hypo- and hyperpigmentation.  The examiner 
did note an abnormal texture with a rough scar to the dorsum 
of the left great toe and on the dorsum of the right great 
toe.  He found no signs of abnormal weight bearing in either 
foot, and the veteran exhibited a normal posture and gait.  
She did not require an assistive device for ambulation.  
Examination of the feet revealed signs of tenderness 
bilaterally, particularly at the base and lateral aspect of 
both great toes.  There was no flatfoot, foot valgus, 
forefoot or midfoot malalignment or tenderness on the 
bilateral plantar surfaces.  It was specifically noted that 
the veteran did not have flat feet or clawfeet.  Dorsiflexion 
of all toes did not produce pain, and palpation of the 
metatarsal heads of the toes caused no tenderness 
bilaterally.  The veteran did have hammertoes in the second, 
third, fourth and fifth toes bilaterally, but did not have 
Morton's metatarsalgia.  Hallux valgus and hallux rigidus 
were absent, although the veteran had limited function for 
prolonged standing and walking, with increased pain 
bilaterally in the dorsum and posterior calf areas.  It was 
noted that the veteran did not require corrective shoe wear.  
X-rays of the feet revealed post-surgical pins in the distal 
first metatarsal, and small plantar and posterior calcaneal 
spurs.  Bony alignment in both feet was normal.  The 
diagnosis was bunionectomies for hammertoe repair, 
bilaterally, with no change in diagnosis.       

In an April 2006 letter and in arguments presented by her 
representative, the veteran challenged the expertise of the 
October 2005 examiner as his specialty was in internal 
medicine rather than podiatry.  She expressed a belief that 
her foot disabilities were best characterized as severe..    

C. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hammertoes are rated under Code 5282, which provides a 
maximum rating 10 percent rating with all toes hammertoes, 
without claw foot.  Where there is clawfoot, the rating 
schedule provides higher ratings (Code 5278).  38 C.F.R. 
§ 4.71a.  Here, it was specifically noted that the veteran 
did not have clawfeet, and a rating under Code 5278 would be 
inappropriate. 

The veteran's post-bunionectomy hammertoes disabilities may 
alternatively be rated under Code 5284 (for other foot 
injuries) which provides a 20 percent rating for moderately 
severe foot injury and a (maximum) 30 percent rating for 
severe injury.  A Note following this Code provides that 
actual loss of use of the foot may be rated 40 percent.  
38 C.F.R. § 4.71a.
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §  4.41.  The Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

Where entitlement to compensation has already been 
established and increased in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) .

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



D. Analysis

At the outset, it is noteworthy that in addition to the 
disabilities at issue, the veteran also has further bilateral 
service connected foot disability, i.e., pes planus, which is 
separately rated, and symptoms of which may not be considered 
in rating the post-bunionectomy hammertoe disabilities.  

Furthermore, with respect to the allegations that the October 
2005 examination on behalf of VA was somehow inadequate 
because it was conducted by a specialist in internal medicine 
and not a podiatrist, the Board finds no reason to question 
the competence of a licensed practicing physician to conduct 
a foot examination.  Although the veteran alleges her 
subjective complaints were inaccurately stated in the 
examination report, she has not identified any physical 
findings noted that were inaccurate.  

Since the veteran's postoperative (bunionectomy) hammertoes 
are already rated above the maximum rating for this 
disability (under Code 5282), and since clawfoot is not 
shown, the remaining applicable criteria are those for other 
foot injury, in Code 5284.  As was noted above, in a claim 
for an increased rating, it is the current medical findings 
that are of primary significance.  On October 2005 
examination there were some signs of tenderness at the base 
and lateral aspects of both feet.  However, there was no foot 
valgus, and no tenderness at the plantar surfaces of the 
feet.  Palpation of the heads of the toes produced no 
tenderness.  Hammertoes of all but the first toes were noted 
bilaterally.  There was no hallux valgus or hallux rigidus.  
Such findings reflect disability consistent with no more than 
moderately severe foot injury, and warrant a rating no 
greater than the 20 percent currently assigned for each foot.  
Significantly, while the examiner noted that this disability 
would result in limited functioning due to pain with 
prolonged standing and walking, such limitation is 
contemplated within the rating assigned.  Significantly, it 
was noted on October 2005 examination that in the past year 
the veteran had not lost any time from work due to foot pain.  
See 38 C.F.R. § 4.1.  



ORDER

A rating in excess of 20 percent for residuals of 
bunionectomy for hammertoes, right foot, is denied.

A rating in excess of 20 percent for residuals of 
bunionectomy for hammertoes, left foot, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


